DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to because of the following informalities:  The disclosure recites dialdyldithiophosphate which appears to be an error and should be properly rewritten dialkyldithiophosphate [see paragraphs 0040, 0043, 0044, 0056, 0059, 0077, 0078 etc.].  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The independent claim 1 recites organic long-carbon chain which is ambiguous.  It appears that the statement “long-carbon chain” is intended as meaning long-chain hydrocarbon and will be taken as having such a meaning.  
The term “long-carbon chain” in claim 1 is a relative term which renders the claim indefinite. The term “long” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. However, it is noted that in paragraph 0022 of the specification, in a preferred embodiment, the long-carbon chain contains 8 or greater.  It does not recite 8 carbon atoms or greater but merely recites 8 or greater.  Again, long-carbon chains of 8 or greater is ambiguous but will be taken as allowing for the long-chain hydrocarbon having 8 carbon atoms or higher.  Any long chain hydrocarbon is taken as meeting the claimed limitation.  The dependent claims are indefinite as requiring the same basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (CN 106467768 A)
In regards to claim 1, Jiang teaches water-based cutting fluid comprising a composite of carbon nanotubes and copper nanoparticles (abstract).  The carbon nanotube-copper nanoparticles comprise a long-chain alkane molecule which is derived from either a stearic acid glyceride (i.e., C17 alkyl group excluding carbon from the carbonyl) or dodecyl mercaptan (C12 alkyl group) which provides the long chain organic group of the claim and would be expected to provide self-dispersibility to the composite nanoparticles [0009 – 0017].  The addition of the nano copper material provides an application into cutting fluid as claimed.
In regards to claim 3, Jiang teaches the application and the fluid comprising nanoparticles but does not recite the size of the particles or their amount in the composition.  De Paiva Jr. et al. (WO 2019/051596) similarly teaches cutting fluids (abstract).  The fluid comprises nanoparticles such as copper nanoparticles having particle sizes of from 1 to 100 nm and is present in the composition at amounts of from 0.5 to 5% in the water-based fluid [0046, 0057].  Thus, at least in view of De Paiva Jr., persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have prepared copper nanoparticles of Jiang to have similar 1 to 100 nm sizes and to have been used at amounts of from 0.5 to 5% in the composition, as De Paiva Jr., teaches such particle sizes and amounts are suitable for use in similar fluids.  
In regards to claim 4, Jiang in view of De Paiva Jr. teaches the application and the composition as previously stated.  Jiang teaches the composition can comprise antirust agent such as triethanolamine as additive (abstract).
Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 107523387 B) 
In regards to claims 1, 4, Zhang teaches an engine oil composition comprising copper nanoparticle at from 3 to 5%, antioxidants (stabilizers) etc. (abstract).  The nano copper particle is surface modified by dioctyl dithiophosphate (i.e., HDDP) thus providing long chain hydrocarbon which appears to provide the self-dispersible nanoparticle of the claims.  Since the base fluid is oil, it would be suitable to function as cutting fluid.  It is noted that the term “cutting fluid” is generic and can include fluid for any possible kind of cutting.

Conclusion
While Zhang teaches the nano copper particles that is surface modified with the HDDP component according to claim 2, the composition of Zhang is non-aqueous.
An NPL search using STIC for the composition of claims 5 to 10 is attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771